DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 30, 2022.  Claims 1, 2, 10, 14, and 16-18 have been amended.  Claims 21 and 22 are newly added.  Claim 19 has been cancelled.  Claims 5-9 and 13-16 remain withdrawn.  Claims 1-4, 10-12, 17, 18, 21, and 22 are currently pending and under examination.

This application is a divisional of U.S. Patent Application No. 15/250441, filed August 29, 2016, now U.S. Patent No. 10,576,105, which claims the benefit of U.S. Provisional Application No. 62/213748, filed September 3, 2015.


Withdrawal of Objections/Rejections:

	The objection to claim 19, is withdrawn.
	The rejection of claims 1-4, 10-12, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 10, 17, and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn.
	The rejection of claims 1-4, 10-12, 17, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Hantash, is withdrawn.
New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-12, 17, 18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary;
	2) Amount of direction or guidance presented;
	3) Presence or absence of working examples;
	4) Nature of the invention;
	5) State of the prior art;
	6) Relative skill of those in the art;
	7) Predictability or unpredictability of the art; and
	8) Breadth of the claims.

For all of these reasons, the instant specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.
Claim 1 as amended recites:
A method of cell transplantation into a human recipient, the method comprising injecting a composition comprising mesenchymal stem cells (MSCs) into the human recipient, wherein the MSCs comprise HLA-G+ MSCs and wherein the HLA-G+ MSCs have a methylation level at least 5% lower than MSCs not comprising inhibited DNA methylation.

1) Quantity of experimentation necessary: The amount of experimentation necessary to make and use a safe and effective composition for cell transplantation into a human recipient, which would necessarily include determining a correspondence between the disease being treated by the transplant, the specific characteristics of MSCs, the concentration of MSCs, and the other active and inactive substances present with the MSCs in the composition, would be enormously high.
2) Amount of direction or guidance presented; 3) Presence or absence of working examples:  The specification provides working examples demonstrating methods of preparing MSC-containing compositions, however, no working examples are provided for methods of cell transplantation into a human recipient.  Regarding components of the composition for treatment of disease, it is recited that “[i]n some embodiments, the composition comprising the HLA-G expressing MSCs comprise other cells, tissues, excipients, and bioactive materials suitable for the treatment of a particular disease (Specification, para. 83).”  Additionally, numerous and varied conditions which may be treated are recited (see para. 85-87), however no cells, tissues, excipients, bioactive materials, dosages, or other steps are recited regarding the treatment of the recited conditions.  As such, one of ordinary skill in the art would not have been provided with enough guidance to make and use a safe and effective composition for cell transplantation into a human recipient.
	4) Nature of the invention; 5) State of the prior art:  The invention is complex, and the prior art provides for mixed results regarding transplantation into a human recipient of MSCs-containing compositions.  For example, Kim et al. (New Strategies for Overcoming Limitations of Mesenchymal Stem Cell-Based Immune Modulation, International Journal of Stem Cells Vol. 8, No. 1, (May 2015), pp. 54-68) discusses that despite the lack of supporting data, expectations that MSCs could potentially treat most inflammatory conditions led to rushed application and development of commercialized products (Abs.).  However, studies then presented mixed results for MSC therapy with a discrepancy between expected and actual efficacy of MSCs in various diseases (Abs.).  
6) Relative skill of those in the art; 7) Predictability or unpredictability of the art: Those working in this art are highly skilled.  However, treatments using stem cells, including specifically MSCs, are known in the art to be highly unpredictable and to provide mixed results when transplanted into a human recipient.  The disease being treated by the transplant, the specific characteristics of MSCs, the concentration of MSCs, and the other active and inactive substances present with the MSCs in the composition, are necessary to provide any amount of predictability. 
	8) Breadth of the claims: The claims are broad and encompass injection of a composition comprising MSCs for cell transplantation into a human recipient for any reason, where some amount of the MSCs comprise HLA-G+ MSCs, and where the HLA-G+ MSCs have a methylation level at least 5% lower than MSCs not comprising inhibited DNA methylation.  Thus, the method of cell transplantation comprises injecting a composition where the majority of components are unrecited to treat a further unrecited condition.
	While dependent claims 2-4 provide further guidance about the HLA-G+ MSCs, as these cells can be present as a small percentage of the overall composition, these limitations do not overcome the failure to comply with the enablement requirement. 
Dependent claims 10, 17, and 18 provide further guidance about the concentration of HLA-G+ MSCs in the composition, however, the disease being treated by the transplant, the specific characteristics of the MSCs other than the HLA-G+ MSCs, the concentration of MSCs, and the other active and inactive substances present with the MSCs in the composition, are necessary to provide any amount of predictability.  Thus, these limitations do not overcome the failure to comply with the enablement requirement.
Dependent claims 11 and 12 provide for methods of detecting expression of HLA-G+ in HLA-G+ MSCs, thus these limitations do not overcome the failure to comply with the enablement requirement.
Dependent claims 21 and 22 very generally indicate that the human recipient has a disease that is treated or prevented by suppressing the recipient’s immune response, where the disease is very broadly an autoimmune disorder, an inflammatory disease, a degenerative disease, or a graft-versus-host disease.  However, the specific characteristics of the MSCs other than the HLA-G+ MSCs, the concentration of MSCs, and the other active and inactive substances present with the MSCs in the composition, are necessary to provide any amount of predictability.  Thus, these limitations do not overcome the failure to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10-12, 17, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites:
A method of cell transplantation into a human recipient, the method comprising injecting a composition comprising mesenchymal stem cells (MSCs) into the human recipient, wherein the MSCs comprise HLA-G+ MSCs and wherein the HLA-G+ MSCs have a methylation level at least 5% lower than MSCs not comprising inhibited DNA methylation.

This claim is indefinite, because it is unclear what is included in the composition being injected into the human recipient.  As amended, the composition comprises MSCs, where the MSCs further comprise HLA-G+ MSCs, the HLA-G+ MSCs having a methylation level at least 5% lower than MSCs not comprising inhibited DNA methylation.  Characteristics of MSCs other than the HLA-G+ MSCs are not provided, and no other components are recited as being used in the method.  Thus, the method is unclear as it is unclear what components are included in the composition being injected into the human recipient.   
Claims 2-4, 10-12, 17, 18, 21, and 22 are included in this rejection, as these claims depend from above-rejected claim 1, and fail to remedy the noted deficiencies. 

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653